DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-12, 14-21 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Kishimoto (US Pub 2007/0200097).
Regarding claims 1, 7-8: Kishimoto teaches a composition comprising the following germanosilicate glass.

    PNG
    media_image1.png
    351
    369
    media_image1.png
    Greyscale

Regarding claim 9: As the exampled glass above is the same as claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claim 10: The glass has an RI of 1.656 (see Table). 
Regarding claims 11-12: As the exampled glass above is the same as claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claims 14 and 15: A fair reading of Kishimoto’s Figure 5 would indicate an average optical transmittance within 390-700nm falling within the range claimed (see Figure 5, 0015, 0055). Although Kishimoto’s Figure is showing transmittance of their glass at a thickness of 3nm (see Table) and not 2mm as claimed, given that Kishimoto’s exampled glass is the same as claimed, one having ordinary skill would reasonably conclude the same properties when measured at the same thickness (MPEP 2112). 
Regarding claims 16-17, 19 and 20: As the exampled glass above is the same as claimed, one having ordinary skill would reasonably conclude the same properties when measured/calculated similarly (MPEP 2112). 
Regarding claim 21: As the exampled glass above is the same as claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9, 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US Pub 20070200097).
The following rejections of claims 9, 11-12, 14-17, 19-21 are alternative rejections in the instance Applicants argue that Kishimoto’s Exampled glass above does not inherently have the claimed properties. 
Regarding claims 2-5 and 6: Kishimoto teaches that their glass can have the following composition which overlaps with that claimed providing a prima facie case of obviousness (MPEP 2144.05). 


    PNG
    media_image2.png
    239
    517
    media_image2.png
    Greyscale

Regarding claim 9, 11-22: As discussed above, Kishimoto allows for their glass to have the following composition. 


    PNG
    media_image2.png
    239
    517
    media_image2.png
    Greyscale

As this glass overlaps Applicants disclosed compositions, one having ordinary skill would reasonably conclude the same properties to result (MPEP 2112). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784